DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/724,715 filed on December 23,2019 in which claims 1-17 are presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority a copy of KR10-2018-0167793 is electronically retrieved by USPTO . It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0170406 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 4-8, 10-17 is/are rejected under 35 U.S.C. 102(a)(2) as being by anticipated by Voelz et al. (US 2018/0012156).
 	In regard to claim 1, Voelz et al. discloses  an automated valet parking method comprising:
activating an automated valet parking procedure (see at least abstract and [0007], [0022], [0012], [0014], [0015], [0033]);
determining whether charging of an electric vehicle is needed or not (see at least abstract and [0007], [0022], [0012], [0014], [0015], [0033]);
setting an empty space in a wireless charging service zone as a first target position when charging of the electric vehicle is needed (see at least abstract and [0007], [0022], [0012], [0014], [0015], [0033]); and
transmitting, by an infrastructure, the target position and a first guide route that guides the electric vehicle to the first target position to the electric vehicle(see at least abstract and [0007], [0022], [0012], [0014], [0015], [0033]).

 	In regard to claim 2, Voelz et al. discloses wherein the determining of whether the charging of the electric vehicle is needed is determined by the electric vehicle or the infrastructure, and wherein when a state of charge (SoC) of the electric vehicle is at or above a predetermined level, it is determined that the charging of the electric vehicle is needed(see at least abstract and [0007], [0022], [0012], [0014], [0015], [0033]).

 	In regard to claim 4, Voelz et al. discloses performing autonomous driving, by the electric vehicle, to the first target position;
performing, by the electric vehicle, autonomous parking in the wireless charging
service zone (see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033]); and

undergoing, by the electric vehicle, wireless charging(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033]).

 	In regard to claim 5, Voelz et al. discloses wherein a state of charge (SoC) of the electric vehicle is equal to or higher than a predetermined level, the charging of the electric vehicle is stopped. (see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033]).

 	In regard to claim 6, Voelz et al. discloses setting an empty parking space within a parking lot as a second target position after the wireless charging is stopped(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033]).

 	In regard to claim 7, Voelz et al. discloses transmitting, by the infrastructure, the second target position and a second guide route that guides the electric vehicle to the second target position to the electric vehicle (see at least [0012]-[0016]).

 	In regard to claim 8, Voelz et al. discloses performing, by the electric vehicle, autonomous driving to the second target position;
performing, by the electric vehicle, autonomous parking in the empty parking space (see at least [0012]-[0016]); and

(see at least [0012]-[0016]).

          In regard to claim 10, Voelz et al. discloses an automated valet parking 

system comprising:

a parking infrastructure configured to receive vehicle information from an electric vehicle entering a parking lot and to determine whether parking of the electric vehicle is possible and whether charging of the electric vehicle is needed(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033]); and
a charging infrastructure configured to receive an inquiry of whether a charging service for the electric vehicle can be offered from the parking infrastructure when it is determined that the charging of the electric vehicle is needed and to determine whether the charging service for the electric vehicle can be offered(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033])


 	In regard to claim11, Voelz et al. discloses wherein the parking infrastructure transmits a leaving request to the electric vehicle when it is determined that the parking of the electric vehicle is not possible. (see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033])


 	In regard to claim 12, Voelz et al. discloses wherein the parking infrastructure transmits a position of an empty parking space as a target position and a guide route to the electric vehicle when it is determined that the charging of the electric vehicle is not needed(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033])


 	In regard to claim 13, Voelz et al. discloses wherein the charging infrastructure determines whether the charging service for the electric vehicle can be offered based on a number of electric vehicles that are currently under charged(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033]).

 	In regard to claim 14, Voelz et al. discloses wherein the parking infrastructure transmits the position of an empty parking space as a target position and a guide route to the electric vehicle when the charging service for the electric vehicle cannot be offered(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033])
.

 	In regard to claim 15, Voelz et al. discloses wherein the charging infrastructure transmits a position of an empty space in a wireless charging service zone and a guide route to the parking infrastructure when the charging service for the electric vehicle can be offered(see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033])
.

 	In regard to claim 16, Voelz et al. discloses wherein the charging infrastructure transmits a notification message of charging completion to the parking infrastructure when the wireless charging of the electric vehicle is completed. (see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033])


 	In regard to claim 17, Voelz et al. discloses wherein the parking infrastructure transmits a position of an empty parking space as a target position and a guide route to (see at least abstract and [0007], [0022], [0012], [0014]- [0016], [0033]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voelz et al. (US 2018/0012156) in view of Penilla et al.  (US 2019/0386502).
 	In regard to claim 3, Voelz et al. meets the limitations of claim 1 but does not specifically disclose wherein the determining of whether the charging of the electric vehicle is needed is determined by a driver of the electric vehicle, and the determination is made in a manner that the driver of the electric vehicle makes a charging request to the infrastructure.
 	Penilla et al. discloses the above limitation (see at least abstract and claim 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Voelz et al. with the disclosure of Penilla et al. because such modification would ensure the vehicle owner to be at ease when picking up the vehicle so that the electric vehicle will be stranded without recharging.


9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voelz et al. (US 2018/0012156) in view of Spiro (US 2021/0380003).
 	In regard to claim 9, Voelz et al. meets the limitations of claim 1 but does not specifically disclose wherein the wireless charging service zone is configured such that an electromagnetic induction coil for wireless charging is installed on or under the ground thereof.
 	Spiro discloses the above limitation (see at least abstract and [0011]).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Voelz et al. with the disclosure of Spero because such modification would provide the electric vehicle  charging using wireless charging under control of the control or coordination with the parking management device, so that the EV can be charged using the wireless charging in a cost-effective manner.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference US 2017/0329346  defines general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        
.